DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements were (IDS) submitted on 17 September 2021 and 21 December 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over O-RAN Alliance Working Group 4 Management Plane Specification V3.0 (hereinafter referred to as “MP”) in view of O-RAN Fronthaul Working Group Control, User and Synchronization Plane Specification V3.0 (hereinafter referred to as “CUS”). Note: MP and CUS were cited by the applicant in the IDS received 17 September 2021.
As to claim 1, MP teaches a method of enabling enhanced Management Plane (M-Plane) functions on the fronthaul interface between Open Radio Access Network Radio Unit (O-RU) and O-RAN Distributed Unit (O-DU) in an Open Radio Access Network (O-RAN)-compatible network (§2.1; figures 1 and 2: O-RAN FH specification providing M-Plane functions on FH interface between O-RU and O-DU), comprising:
identifying four subfields within 16-bit Extended Antenna Carrier Id (Eaxc-ID) field using a first set of four specified bitmasks, wherein the four subfields include DU_Port_ID bitmask, BandSector_ID bitmask, CC_ID bitmask, and RU_Port_ID bitmask (§12.2.1: identify subfields du-port, band-sector, ccid, and ru-port in 16 bit eAxC_ID using set of four bitmasks du-port-bitmask, band-sector-bitmask, ccid-bitmask, and ru-port-bitmask, each bitmask comprising a 16 bit binary value).
Although MP teaches “A method…RU_Port_ID bitmask,” MP does not explicitly disclose “providing…bitmask subfield”.
However, CUS teaches providing at least one additional bitmask to identify additional information regarding at least one individual bit within at least one of the BandSector_ID bitmask subfield and RU_Port_ID bitmask subfield (§§2.1, 3.1.3.1.6, and 5.4.7.7-5.4.7.7.1: eAxC mask section extension provides an additional bitmask used to indicate which sub-field the message applies to, for example the additional bitmask can be provided to identify a specific band and/or sector within the BandSector_ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in MP by including “providing…bitmask subfield” as taught by CUS because it provides MP’s method with the enhanced capability of providing an additional bitmask to identify additional information from at least subfield specifically indicating which sub-field the message applies to (CUS, §§2.1, 3.1.3.1.6, and 5.4.7.7-5.4.7.7.1).
As to claim 2, MP in view of CUS teaches the method of claim 1.
CUS further teaches wherein the at least one additional bitmask identifies at least one individual bit conveying additional information regarding at least one of band, sector, channel type, antenna port and data layer (§§2.1, 3.1.3.1.6, and 5.4.7.7-5.4.7.7.1: for example, the additional bitmask can be provided to identify a specific band and/or sector within the BandSector_ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in MP in view of CUS by including “wherein the at least one additional bitmask identifies at least one individual bit conveying additional information regarding at least one of band, sector, channel type, antenna port and data layer” as further taught by CUS for the same rationale as set forth in claim 1 (CUS, §§2.1, 3.1.3.1.6, and 5.4.7.7-5.4.7.7.1).
As to claim 5, MP in view of CUS teaches the method of claim 1.
CUS further teaches wherein the at least one additional bitmask is provided within the 16-bit Eaxc_ID field (§§2.1, 3.1.3.1.6, and 5.4.7.7-5.4.7.7.1: for example, the additional bitmask can be provided to identify a specific band and/or sector within the BandSector_ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in MP in view of CUS by including “wherein the at least one additional bitmask is provided within the 16-bit Eaxc_ID field” as further taught by CUS for the same rationale as set forth in claim 1 (CUS, §§2.1, 3.1.3.1.6, and 5.4.7.7-5.4.7.7.1).
As to claim 6, MP in view of CUS teaches the method of claim 5.
CUS further teaches wherein the at least one additional bitmask overlaps the first set of four specified bitmasks (§§2.1, 3.1.3.1.6, and 5.4.7.7-5.4.7.7.1: for example, the additional bitmask can be provided to identify a specific band and/or sector within the BandSector_ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in MP in view of CUS by including “wherein the at least one additional bitmask overlaps the first set of four specified bitmasks” as further taught by CUS for the same rationale as set forth in claim 1 (CUS, §§2.1, 3.1.3.1.6, and 5.4.7.7-5.4.7.7.1).

Allowable Subject Matter
Claims 3-4 and 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeon et al. US 2021/0120531 A1 – Device and Method for Fronthaul Transmission in Wireless Communication System
Salahuddeen et al. US 2021/0007039 A1 – Deep Packet Inspection in a Fronthaul Network of a Cloud Radio Access Network



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469